Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 01/11/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 01/11/2020, has been accepted for examination.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanda et al. (2016/0069797 A1) in view of Christensen (2014/0204382 A1), and further in view of Lange et al. (2006/0162425 A1).

Regarding claim 1, Chanda teaches of a laser absorption spectroscopy exhaust gas sensor is gas cell assembly in absorption spectroscopy (see abstract) (figs. 1-9) comprising: 
mirrors includes reflective surface 110 within the optical cell positioned to support a multi-pass optical path within the optical cell (10/600A)[pars. 0023, 0035, 0085, 0096 and 0165]; 
an active heating element  is a heating material [pars. 0025-27 and 0148] adapted to heat the optical cell to prevent condensation; 
a laser is an optical source (12/112) adapted to generate a laser beam [pars. 0094, 0134, and 0186]; 
an optical detector (24) adapted to detect a returning laser beam [pars. 0094 and 0096-97]; and 
a processor a computing device (16) that is isolated/separated from the optical cell by a flexible conduit (i.e. fiber optic cables) for controlling the laser and the active heating element and for analyzing signals from the optical detector to identify a gas in the optical cell [pars. 0056, 0096-98, 0101-111 and 0186].
Chanda fails to teach the exact mirrors reflectivity material coating as being gold.
Christensen, [pars. 0047](fig. 1))
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda as desired appropriate such as in the manner set forth in applicant’s claim by using gold mirrors within the optical cell positioned to support a multi-pass optical path within the optical cell in view of Christensen in order to enhance absorption sensitivity and desired reflectivity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Still lacking, Chanda when modified by Christensen fail to teach the constructional changes in the device/system of claim 1 an optical cell with porous walls having pores with a mean diameter in the range of 0.1 nm to 1 mm.
Chanda teaches of the gas sensor includes an optical permeable component that allows optical transmission into and out of the gas cell body [par. 0095], and Chanda does not limit the structure of the gas cell body.
Lange from the same field of endeavor teaches of a gas sensor [par. 0006], a gas sensor is provided with a measuring element) comprising: an optical cell with porous walls having pores with a mean diameter in the range of 0.1 nm to 1 mm [par. 0008], metal body may be formed of a special steel and may have a wall thickness of 3 [par. 0021]: Moisture effects and errors of measurement due to condensation in the gas sensor are prevented from occurring with the electric heater 6). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda optical cell/gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claim by implementing an optical cell with porous walls having pores with a mean diameter in the range of 0.1 nm to 1 mm, in view of teachings of Lange, since the system Chanda does not discriminate the type of gas cell, the system will still analyze the gas sample and/or conduct analysis on the gas sample within the gas cell accurately. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda optical cell/gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claim by implementing an optical cell with porous walls having pores with a mean diameter in the range of (i.e. 0.1 nm to 1 mm), in view of teachings of Lange in order to analyze the gas sample and/or conduct analysis on the gas sample within the gas cell accurately, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
As to claim 2, Chanda when modified by Christensen and Lange, Chanda further teaches of an optical waveguide one or more fiber optic cables and/or one or more coaxial cables adapted to carry the laser beam from the laser to the optical cell and to /separate the laser from the optical cell [pars. 0100-0102].
As to claims 3-5, Chanda when modified by Christensen and Lange, as applied to claim 1, Lange further teaches of a structure (Lange fig. 1) that is use in a measuring cell with the measuring element with body that is implementing limitations such as, wherein the porous walls are composed of porous sintered metal powder, wire mesh, or ceramic (claim 3); wherein the porous walls have pores with a mean diameter sufficiently large to allow a desired gas for sensing to pass through the pores and sufficiently small to block undesired contaminate particles from passing through the pores (claim 4); and wherein the pores have a mean diameter in the range of (i.e. 10 nm to 10 microns) (claim 5) (Lange, see abstract, claims 1 and 20; [pars. 0004, 0006, 0008 and 0021-22]).
As to claims 7-9, Chanda when modified by Christensen and Lange, as applied to claim 1, Chanda teaches of a laser absorption spectroscopy exhaust gas sensor is gas cell assembly in absorption spectroscopy (see abstract) (figs. 1-9) comprising: an active heating element is a heating material [pars. 0025-27 and 0148] adapted to heat the optical cell to prevent condensation; wherein obviously the active heating element the heating material is integrated within the gas cell assembly wall of porous walls when modified by Lange (claim 7); wherein obviously the active heating element the heating material is attached to the gas cell assembly wall of porous walls when modified by Lange (claim 8); and wherein obviously the active heating element the heating material is adapted to heat the optical cell to a temperature above 

As to claims 6, and 10-14, Chanda when modified by Christensen and Lange, as applied to claim 1, Chanda teaches of a laser absorption spectroscopy exhaust gas sensor is gas cell assembly in absorption spectroscopy (see abstract) (figs. 1-9) comprising: gas sensor includes an optical permeable component that allows optical transmission into and out of the gas cell body [par. 0095], the gas cell includes three spherical and concave mirrors with the same radius of curvature [pars. 0091-92 and 0120], and Chanda does not limit the structure of the gas cell body. Lange further teaches of a gas sensor [par. 0006], a gas sensor is provided with a measuring element) comprising: an optical cell with porous walls having pores with a mean diameter in the range of 0.1 nm to 1 mm [par. 0008], metal body may be formed of a special steel and may have a wall thickness of 3 mm to 5 mm and a mean pore size of 10 micro m to 80 micro m and especially 30 micro m to 60 micro m); an active heating element adapted to heat the optical cell to prevent condensation [par. 0021]: Moisture effects and errors of measurement due to condensation in the gas sensor are prevented from occurring with the electric heater 6), and wherein the first and second mirrors may be opposing concave mirrors [par. 0016]. 
Chanda when modified by Christensen and Lange fail to teach the constructional/structural changes in the device/system of claim 1, as that claimed by Applicants claims 6, and 10-14, such as, wherein the gold mirrors comprise a protective top layer (claim 6); wherein the walls of the optical cell have non-porous sections (claim and wherein the porous walls have multiple sections with differing wall thicknesses adapted to enhance a flow of gas into the optical cell (claim 14).
However, even though, Chanda when modified by Christensen and Lange fail to teach the constructional/structural changes in the device/system of claim 1, as that claimed by Applicants claims 6 and 10-14, the constructional/structural changes differences are considered obvious design variation and adjustment of gas cell assembly. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda optical cell/gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claims, to provide covering to the mirrors surface in order to protect the surface from subject to any dust and/or contaminants with corrosive contents causing corrosion in the measurement components, such as the mirrors, of the gas cell (Chanda [par. 0093]), (Chanda [par. 0093]), and adjust the cell assembly structure as desired appropriate in order to enhance reflectivity and improve absorption sensitivity as per teaching (Christensen, [pars. 0047](fig. 1)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda optical cell/gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claims, to provide covering to the mirrors surface in order to protect the surface from subject to any dust and/or contaminants with corrosive contents causing (Chanda [par. 0093]), (Chanda [par. 0093]), and adjust the cell assembly structure as desired appropriate in order to enhance reflectivity and improve absorption sensitivity as per teaching (Christensen, [pars. 0047](fig. 1)), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claims 15-17, Chanda when modified by Christensen and Lange, as applied to claim 1, Chanda teaches of a laser absorption spectroscopy exhaust gas sensor is gas cell assembly in absorption spectroscopy (see abstract) (figs. 1-9) comprising: a length of the channel being defined by the first end portion and the second end portion [pars. 0006], and a length of the path of the incident beam is substantially defined by, at least, a length of the channel and a configuration of the one or more reflective surfaces, the configuration of the one or more reflective surfaces providing [par. 0007 and 0083], and further teaches that Typically, extractive absorption spectroscopy measurements are performed using an absorption cell, or a gas cell, of a suitable length, and using of multi-pass gas cells for providing an increased path length that can usually improve absorption detection sensitivity without significantly increasing the size of the measurement instrument [par. 0085].
Chanda when modified by Christensen and Lange fail to teach the constructional/structural changes in the device/system of claim 1, as that claimed by Applicants claims 15-17, such as, wherein the multi-pass optical path has a length (i.e. 50 cm with physical length less than 5 cm)(claim 15); wherein the multi-pass optical path has a partially overlapped beam spot pattern on mirrors with an elliptical shape on mirrors away from the inlet and outlet holes (claim 16); and further comprising a fastening thread positioned around the optical cell and adapted to secure the laser absorption spectroscopy exhaust gas sensor to a vehicle exhaust pipe (claim 17).
Although, Chanda when modified by Christensen and Lange fail to teach the constructional/structural changes in the device/system of claim 1, as that claimed by Applicants claims 6 and 10-14, the constructional/structural changes differences are considered obvious design variation and adjustment of gas cell assembly. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda optical cell/gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claims, as per teachings of Chanda in order to improve absorption detection sensitivity without significantly increasing (i.e. the size of the measurement instrument) [par. 0085], and in order to increase the sensitivity of the absorption spectroscopy analysis [par. 0083].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda optical cell/gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claims, as per teachings of Chanda in order to improve absorption detection sensitivity without significantly increasing (i.e. the size of the measurement instrument) [par. 0085], and in order to increase the sensitivity of the absorption spectroscopy analysis [par. 0083], since it has been held that the provision of adjustability, where 
 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art laser absorption spectroscopy exhaust gas sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886